DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 11/2/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/2/2021. In particular, original Claims 1 and 14 have been amended to recite new limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the limitation “where if R5 is H, then bonding of R to the compound renders R asymmetric”. However, while there is support in the instant Specification that materials with asymmetric structure may have better solution processability than those having symmetric structures because asymmetric materials may have a lower tendency to recrystallize”, it should be noted that this section addresses the symmetry of the material as a whole and not the symmetry of the substituent R as recited in the present claims. Accordingly, there is no support in the Specification as originally filed for the limitation “where if R5 is H, then bonding of R to the compound renders R asymmetric” as recited in the present claim.

Claim 14 recites the limitation ““where if R5 is H, then bonding of R to the compound renders R asymmetric”. However, while there is support in the instant Specification that materials with asymmetric structure may have better solution processability than those having symmetric structures because asymmetric materials may have a lower tendency to recrystallize”, it should be noted that this section addresses the symmetry of the material as a whole and not the symmetry of the substituent R as recited in the present claims. Accordingly, there is no support in the Specification as originally filed for the limitation “where if R5 is H, then bonding of R to the compound renders R asymmetric” as recited in the present claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2003/0072964).

Regarding claim 1, Kwong et al discloses the following compounds ([0007] – I and III):

    PNG
    media_image1.png
    330
    334
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    416
    426
    media_image2.png
    Greyscale

where the groups R1-R10 are H or R11 ([0011]). R11 is H or a C1-20 alkyl optionally substituted one or more substituents X ([0012]). The substituent X is given by R12, where R12 is H or a C1-20 alkyl ([0013]-[0014]). Thus, the groups R1-R10 are either H or a C1-20 alkyl optionally, substituted with one or more substituents X, where X is an alkyl. Paragraph [0169] defines “alkyl” as encompassing linear, branched, and cyclic alkyl groups. As an example of a branched alkyl isobutyl, the reference discloses isobutyl, i.e.

    PNG
    media_image3.png
    101
    135
    media_image3.png
    Greyscale
.
The isobutyl can be optionally substituted with other alkyls, i.e. –C(X)(H)-C(CH3)2(X), where X is a cyclic alkyl such as cyclohexyl and a linear alkyl such as methyl ([0169]), i.e.

    PNG
    media_image4.png
    203
    199
    media_image4.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image5.png
    298
    296
    media_image5.png
    Greyscale
,
where R1 is cyclohexyl, R5 is H, and R2, R3, and R4 are methyl. 
	Alternatively, the reference discloses the alkyl as butyl, i.e. –CH2-CH2-CH2-CH3. The isobutyl can be optionally substituted with other alkyls, i.e. –C(X)H-C(X)2C(X)2CH3 where X is a linear alkyl such as methyl ([0169]), i.e.

    PNG
    media_image6.png
    149
    239
    media_image6.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image5.png
    298
    296
    media_image5.png
    Greyscale
,
where R1 is methyl, R5 is H, R2 and R3 are methyl and R4 is -C(CH3)3.
The reference discloses that the compound is an organometallic phosphorescent compound utilized in organic light emitting devices (Abstract). In light of this disclosure it is clear that the compound of the reference is capable of functioning as a phosphorescent emitter in an organic light emitting device as room temperature as recited in the present claims. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound 

Regarding claim 2, Kwong et al teaches all the claim limitations as set forth above. Given that the reference discloses a phosphorescent emitter utilized in organic light emitting devices, it is clear that the disclosed compound is capable of emitting light from a triplet excited state to a group singlet state at room temperature as recited in the present claim.

Regarding claim 3, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the following compound:

    PNG
    media_image1.png
    330
    334
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    416
    426
    media_image2.png
    Greyscale
.
From the above, it is clear that the compound of the reference is a metal coordination complex having a metal-carbon bond.

Regarding claim 4, Kwong et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the metal is Ir ([0018]).

1 is a cycloalkyl,

Regarding claim 6, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited groups R2, R3 and R4 are methyl.

Regarding claim 7, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image2.png
    416
    426
    media_image2.png
    Greyscale
,
corresponding to the recited formula M(L1)x(L2) y(L3)z, where is zero (0); x is given by n and is [1-3] ([0016]); recited ligand L2 is given (A1-A2), where y is given by (m-n), where m is formal charge of the metal ([0015]). Thus, for Ir, (m-n) is 0, 1, or 2. 
	Thus, the reference discloses the compound as M(L1)3, while L1 is:

    PNG
    media_image7.png
    454
    437
    media_image7.png
    Greyscale
,
where Y1-Y10 are C; Ra is H; and Rb is a substituent R given by Formula (I) of the present claims.

Regarding claim 8, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound corresponding to the recited formula Ir(L1)2(L2). The ligand L2 is given by (A1-A2) as given by ([0019]):

    PNG
    media_image8.png
    197
    106
    media_image8.png
    Greyscale
.
This ligand corresponds to the recited ligand:

    PNG
    media_image9.png
    272
    319
    media_image9.png
    Greyscale
,
where Ry is H, and Rx and Rz are given by R11 and are H or a C1-20 alkyl ([0012])



    PNG
    media_image10.png
    414
    410
    media_image10.png
    Greyscale
or 
    PNG
    media_image2.png
    416
    426
    media_image2.png
    Greyscale

where L1 corresponds to the recited ligand LA type 4 or LA type2:

    PNG
    media_image11.png
    162
    137
    media_image11.png
    Greyscale
or 
    PNG
    media_image12.png
    133
    145
    media_image12.png
    Greyscale
.
The group G is the aromatic ring benzene and where one of R1-R4 contains the recited group R.

Regarding claim 10, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses R for formula I as:

    PNG
    media_image13.png
    203
    199
    media_image13.png
    Greyscale
,
corresponding to recited RA62:

    PNG
    media_image14.png
    119
    89
    media_image14.png
    Greyscale
.
Additionally, from the discussion above, the reference discloses the substituent:

    PNG
    media_image6.png
    149
    239
    media_image6.png
    Greyscale
,
Corresponding to recited RA2, i.e.

    PNG
    media_image15.png
    98
    99
    media_image15.png
    Greyscale
.

Regarding claim 11, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses ligand LA as:

    PNG
    media_image12.png
    133
    145
    media_image12.png
    Greyscale
.
This corresponds to the ligand:

    PNG
    media_image16.png
    115
    139
    media_image16.png
    Greyscale

where G is a phenyl group as is given by G2 and X is CH of the claims. Furthermore, as discussed above, the reference discloses R for formula I as:

    PNG
    media_image6.png
    149
    239
    media_image6.png
    Greyscale
,
corresponding to recited RA2:

    PNG
    media_image15.png
    98
    99
    media_image15.png
    Greyscale
.
Thus, the reference discloses ligand LA334, where R3 is given by RA2 and R4 is H.

Regarding claim 12, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image10.png
    414
    410
    media_image10.png
    Greyscale
,
corresponding to the recited formula M(LA)2(LA) ([0016]). The recited ligand LB is given by (A1-A2) and is exemplified as ([0019]):

    PNG
    media_image8.png
    197
    106
    media_image8.png
    Greyscale
,
where R11 is H or a C1-20 alkyl. Thus, the reference discloses the ligand:

    PNG
    media_image17.png
    115
    100
    media_image17.png
    Greyscale
,
where the recited group R3 is H and the recited groups R1 and R2 are given by R11 and are RD1, i.e. methyl. Thus, the reference discloses a compound comprising ligand LC1 of the claims.

Ai)3 of the claims.

Regarding claim 19, Kwong et al teaches all the claim limitations as set forth above. Given that the reference discloses a compound, the reference discloses a formulation as recited in the present claims.

Regarding claim 14, Kwong et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer, i.e. an organic layer, disposed between the anode and the cathode (Abstract and [01080]. The light emitting layer comprises the following compound ([0007] – I and III):

    PNG
    media_image1.png
    330
    334
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    416
    426
    media_image2.png
    Greyscale
,
where the groups R1-R10 are H or R11 ([0011]). R11 is H or a C1-20 alkyl optionally substituted one or more substituents X ([0012]). The substituent X is given by R12, where R12 is H or a C1-20 alkyl ([0013]-[0014]). Thus, the groups R1-R10 are either H or a C1-20 alkyl optionally, substituted with one or more substituents X, where X is an alkyl. Paragraph [0169] defines “alkyl” as 

    PNG
    media_image3.png
    101
    135
    media_image3.png
    Greyscale
.
The isobutyl can be optionally substituted with other alkyls, i.e. –C(X)(H)-C(CH3)2(X), where X is a cyclic alkyl such as cyclohexyl and a linear alkyl such as methyl ([0169]), i.e.

    PNG
    media_image4.png
    203
    199
    media_image4.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image5.png
    298
    296
    media_image5.png
    Greyscale
,
where R1 is cyclohexyl, R5 is H, and R2, R3, and R4 are methyl.
2-CH2-CH2-CH3. The isobutyl can be optionally substituted with other alkyls, i.e. –C(X)H-C(X)2C(X)2CH3 where X is a linear alkyl such as methyl ([0169]), i.e.

    PNG
    media_image6.png
    149
    239
    media_image6.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image5.png
    298
    296
    media_image5.png
    Greyscale
,
where R1 is methyl, R5 is H, R2 and R3 are methyl and R4 is -C(CH3)3.
The reference discloses that the compound is an organometallic phosphorescent compound utilized in organic light emitting devices (Abstract). In light of this disclosure it is clear that the compound of the reference is capable of functioning as a phosphorescent emitter in an organic light emitting device as room temperature as recited in the present claims. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the 

Regarding claim 15, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the organic layer is an emissive layer. Additionally, the reference discloses that the compound is a phosphorescent dopant (Abstract and [0085]). Accordingly, the reference discloses that the compound is an emissive dopant as recited in the present claims.

Regarding claim 16, Kwong et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that light emitting layer comprises a host such as CBP ([0085]). CBP has the following structure:

    PNG
    media_image18.png
    229
    136
    media_image18.png
    Greyscale
.
Thus, it is clear that the host comprises a carbazole group as recited in the present claim.



    PNG
    media_image1.png
    330
    334
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    416
    426
    media_image2.png
    Greyscale

where the groups R1-R10 are H or R11 ([0011]). R11 is H or a C1-20 alkyl optionally substituted one or more substituents X ([0012]). The substituent X is given by R12, where R12 is H or a C1-20 alkyl ([0013]-[0014]). Thus, the groups R1-R10 are either H or a C1-20 alkyl optionally, substituted with one or more substituents X, where X is an alkyl. Paragraph [0169] defines “alkyl” as encompassing linear, branched, and cyclic alkyl groups. As an example of a branched alkyl isobutyl, the reference discloses isobutyl, i.e.

    PNG
    media_image3.png
    101
    135
    media_image3.png
    Greyscale
.
The isobutyl can be optionally substituted with other alkyls, i.e. –C(X)(H)-C(CH3)2(X), where X is a cyclic alkyl such as cyclohexyl and a linear alkyl such as methyl ([0169]), i.e.

    PNG
    media_image4.png
    203
    199
    media_image4.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image5.png
    298
    296
    media_image5.png
    Greyscale
,
where R1 is cyclohexyl, R5 is H, and R2, R3, and R4 are methyl.
	Alternatively, the reference discloses the alkyl as butyl, i.e. –CH2-CH2-CH2-CH3. The isobutyl can be optionally substituted with other alkyls, i.e. –C(X)H-C(X)2C(X)2CH3 where X is a linear alkyl such as methyl ([0169]), i.e.

    PNG
    media_image6.png
    149
    239
    media_image6.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image5.png
    298
    296
    media_image5.png
    Greyscale
,
where R1 is methyl, R5 is H, R2 and R3 are methyl and R4 is -C(CH3)3.
The reference discloses that the compound is an organometallic phosphorescent compound utilized in organic light emitting devices (Abstract). In light of this disclosure it is clear that the compound of the reference is capable of functioning as a phosphorescent emitter in an organic light emitting device as room temperature as recited in the present claims. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2003/0072964) as applied to claims 1-16, and 18-19 above, and in view of Ma et al (US 2010/0237334).



Regarding claim 17, Kwong et al teaches all the claim limitations as set forth above. While the reference discloses that the emitter layer comprises a host material, the reference does not disclose the particular hosts recited in the present claims ([0174]).
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene benzo fused furan compound (Abstract and [0045] – Compound 1’G), e.g.

    PNG
    media_image19.png
    231
    308
    media_image19.png
    Greyscale
.
In the above compound the recited R1-Rn are mono- to tetra substitution or no substitution ([0040]).The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Kwong et al and Ma et al are drawn to organic electroluminescent devices comprising an emitter layer formed from a host and a dopant, in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Kwong et al with a reasonable expectation of success.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2003/0072964) as applied to claims 1-16, and 18-19 above, and in view of Lewis (see attached pages of Hawley’s Condensed Chemical Dictionary).

The discussion with respect to Kwong et al as set forth in Paragraph 10 above is incorporated here by reference.

Regarding claim 20, Kwong et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose that the compound is a monomer. However, as evidenced by Lewis a monomer is a molecule or compound usually containing compound of relatively low molecular weight and simple structure that is capable of conversion to polymers with itself or other similar molecules or compounds. In light of the definition in Lewis of the term “monomer”, it is the Examiner’s position that compound disclosed by Kwong et al is a monomer capable of being converted to a polymer.

Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims objections and 35 U.S.C. 112 rejections as set forth in the previous Office Action are hereby withdrawn. Furthermore, in light of the 

Regarding Kwong, Applicants argue that the reference does not teach or disclose to modify any hydrogen in any of the alkyl groups to be deuterium. However, it is recognized that as set forth in the previous Office Action and maintained in the rejections above, the group R5 in recited Formula I is H and not D.

Applicants argue that claims 1, 14, and 18 as amended restrict formation of the isobutyl groups when R1 and R5 are H such that when two (2) or R2, R3, and R4 are methyl, then R1 is selected from the group consisting of deuterium, alkyl, cycloalkyl, heteroalkyl, and cycloheteroalkyl.  However, as set forth in the rejections above Kwong et al disclose a branched alkyl such as isobutyl, i.e.

    PNG
    media_image3.png
    101
    135
    media_image3.png
    Greyscale
.
The isobutyl can be optionally substituted with other alkyls, i.e. –C(X)(H)-C(CH3)2(X), where X is a cyclic alkyl such as cyclohexyl and a linear alkyl such as methyl, i.e.

    PNG
    media_image4.png
    203
    199
    media_image4.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image5.png
    298
    296
    media_image5.png
    Greyscale
,
where R1 is cyclohexyl, R5 is H, and R2, R3, and R4 are methyl.
Alternatively, the reference discloses the alkyl as butyl, i.e. –CH2-CH2-CH2-CH3. The isobutyl can be optionally substituted with other alkyls, i.e. –C(X)H-C(X)2C(X)2CH3 where X is a linear alkyl such as methyl ([0169]), i.e.

    PNG
    media_image6.png
    149
    239
    media_image6.png
    Greyscale
,
corresponding to recited Formula I. From the above, one (1) of the group R1-R4 on the benzene ring of compound comprises the above substituted isobutyl corresponding to recited Formula I, 

    PNG
    media_image5.png
    298
    296
    media_image5.png
    Greyscale
,
where R1 is methyl, R5 is H, R2 and R3 are methyl and R4 is -C(CH3)3. In light of the above, in the two (2) substituents the recited group R1 are cycloalkyls and alkyls, respectively.

Applicants argue that based on the amendments one of ordinary skill in the art would not have found it obvious to arrive at the present claims.  However, it is the Examiner’s position absent evidence to the contrary that it would have been obvious to select any of the substituents disclosed by Kwong and thereby arrive at the instant claimed compound with a reasonable expectation of success. Applicants have not proffered any evidence supporting their position. Thus, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the instantly claimed compounds must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767